Name: 2010/464/CFSP: Council Decision 2010/464/CFSP of 6 August 2010 on the signing and conclusion of the Agreement between the European Union and the Republic of Uganda on the Status of the European Union-led Mission in Uganda
 Type: Decision
 Subject Matter: international affairs;  Africa;  European construction;  defence;  international security;  cooperation policy;  politics and public safety
 Date Published: 2010-08-24

 24.8.2010 EN Official Journal of the European Union L 221/1 COUNCIL DECISION 2010/464/CFSP of 6 August 2010 on the signing and conclusion of the Agreement between the European Union and the Republic of Uganda on the Status of the European Union-led Mission in Uganda THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union (hereinafter referred to as TEU), in particular Article 37 thereof, and the Treaty on the Functioning of the European Union (hereinafter referred to as TFEU), in particular Article 218(5) and the first subparagraph of Article 218(6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter referred to as HR), Whereas: (1) On 15 February 2010, the Council adopted Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces (1) (EUTM Somalia). (2) Article 9 of that Decision provides that the status of the EU-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, may be the subject of an agreement concluded pursuant to Article 37 of the TEU and in accordance with the procedure laid down in Article 218(3) of the TFEU. (3) Following authorisation by the Council on 11 March 2010, the HR, assisted by the General Secretariat of the Council, negotiated an Agreement between the European Union and the Republic of Uganda on the Status of the European Union-led Mission in Uganda (hereinafter referred to as the Agreement). (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Uganda on the Status of the European Union-led Mission in Uganda is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 August 2010. For the Council The President S. VANACKERE (1) OJ L 44, 19.2.2010, p. 16.